As filed with the Securities and Exchange Commission on May 27, 2010 1933 Act File No. 33-71320 1940 Act File No. 811-8134 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 36 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 37 x EATON VANCE MUNICIPALS TRUST II (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) x on June 1, 2010 pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Eaton Vance Insured Municipal Income Fund Class A Shares - EAFIX Class B Shares - EBFIX Class C Shares - EFICX Eaton Vance Kansas Municipal Income Fund Class A Shares - ETKSX Class B Shares - EVKSX Class C Shares - ECKSX Mutual funds providing tax-exempt income Prospectus Dated June 1, 2010 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. This Prospectus contains important information about the Funds and the services available to shareholders. Please save it for reference. Table of Contents Fund Summaries 3 Insured Fund 3 Kansas Fund 7 ^ Investment Objectives & Principal Policies and Risks ^ 11 Management and Organization ^ 12 Valuing Shares ^ 13 Purchasing Shares ^ 13 Sales Charges ^ 16 Redeeming Shares ^ 18 Shareholder Account Features ^ 19 Additional Tax Information ^ 20 Financial Highlights ^ 22 Insured Fund ^ 22 Kansas Fund ^ 24 Eaton Vance Municipal Income Funds 2 Prospectus dated June 1, 2010 Fund Summaries ^ Insured Municipal Income Fund Investment Objective The Funds investment objective is to provide current income exempt from regular federal income tax. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for a reduced sales charge if you invest, or agree to invest over a 13-month period, at least $50,000 in Eaton Vance Funds. More information about these and other discounts is available from your financial intermediary and in Sales Charges beginning on page ^ 16 of this ^ Prospectus and page ^ 22 of the Funds Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Maximum Sales Charge (Load) (as a percentage of offering price) 4.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at purchase or redemption) None 5.00% 1.00% Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment) Class A Class B Class C Management Fees 0.
